Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 11.

Lim US Patent 8,665,283 teaches a method and/or architecture to transfer image data between arbitrarily overlapping areas of memory that may (i) allow for arbitrarily overlapping of source and destination areas, (ii) support different source pitch and destination pitch, and/or (iii) support different numbers of bytes per pixel in source and destination areas. Depending on how the source and destination areas overlap, the order of the data transfer from source to destination may be changed to prevent overwriting a chunk of the overlapping area that is to be, but has not yet been, read.

Sharifie et al. US Publication 2014/0351456 teaches if the host controller determines that execution of the host command involves the transfer of data over multiple areas, then the host controller may be configured to divide the host command into multiple sub-host commands or data transfer commands before storing the commands in the corresponding queue channels. Each of the data transfer commands may correspond to one of the areas used to perform the data transfer. After dividing the host command into multiple data transfer commands, the individual data transfer commands may be stored in the queue channels corresponding to the areas used to perform the data transfer.

Chiueh et al. US Pub 2013/0145076 teaches a central control device would divide the communication commands into three batches depending on the characteristics thereof, in which each batch contains commands. After that, the central control device transmits the first batch of the communication commands to the first flash memory storage device, the second batch of the communication commands to the second flash memory storage device and finally the third batch of the communication commands to the third flash memory storage device. It should be noted that since each batch contains multiple commands, the above-mentioned scheme, in comparison with separately sending each command in a multiple times, can save much time.

The features “a command splitter circuit, configured to receive a block level transfer command, split the block level transfer command into a plurality of tile transfer tasks, split the tile transfer tasks into a plurality of batches, and issue the tile transfer tasks in a current batch of the batches; and a plurality of tile processing circuits, configured to execute the tile transfer tasks in the current batch, so as to read data of a plurality of first corresponding tiles among a plurality of source tiles of a source block to the tile processing circuits as a plurality of cache tile data, wherein after the tile transfer tasks in the current batch have been executed by the tile processing circuits, the command splitter circuit issues the tile transfer tasks in a next batch of the batches to the tile processing circuits; wherein the tile processing circuits are split into a plurality of groups and each of the groups further comprises: a synchronization circuit, coupled to the tile processing circuits belonging to the group, wherein after the tile processing circuits belonging to the group have completed corresponding tile transfer tasks in the current batch, the synchronization circuit feeds back a batch completion signal to the command splitter circuit, wherein only when all synchronization circuits in the groups feed back the batch completion signal to the command splitter circuit, the command splitter circuit issues the tile transfer tasks in the next batch to the tile processing circuits;”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195